—Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about June 29, 1998, which conditionally granted defendants’ motions for preclusion and dismissal and imposed a monetary sanction, unanimously affirmed, without costs.
Since there is no record support for defendants’ claim that plaintiffs’ discovery defaults were willful or contumacious, and since plaintiffs’ compliance with discovery demands, albeit delayed, was substantial, the court appropriately exercised its discretion in affording plaintiffs a “second chance” (see, Hanson *248v City of New York, 227 AD2d 217). The court also appropriately exercised its discretion in considering response papers where the delay in submission was minimal (see, Foitl v G.A.F. Corp., 64 NY2d 911). Concur — Ellerin, P. J., Rosenberger, Williams, Wallach and Andrias, JJ.